Appleton, C. J.,
concurred in the result, and submitted his views as follows : —
The-defendant "offered to prove that the note described in the mortgage, and put into the case by the plaintiffs, was given to renew a former note in which Joseph O. Pearson was principal and had all the money obtained thereon, and the defendant was merely an accommodation surety thereon, and also for an acceptance of one McCann, of $500, on which the defendant was not liable, but it was for the debt of Joseph O. Pearson, alone, to the bankthat, in renewing the former note and including the acceptance, at the request of the plaintiffs the defendant signed his name opposite the word principal, as appears on said note, and the others as sureties, and that the plaintiffs had certain knowledge that defendant *472was not principal and never had any of the avails of the note, but was merely an accommodation surety.”
In other words, the bank requested the defendant that, as to it, he should assume the relation of principal on the note in suit — and he complied with such request and thereby became principal. Having assumed that relation at the instance of the bank, he cannot be permitted to change it without its consent. His then existing liability and the extension given, are a sufficient consideration.
The defendant was prima facie liable on the note.. The evidence offered in no way changes or extinguishes that liability.